432 F.2d 1008
Wilma S. BROWN, Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 14337.
United States Court of Appeals, Fourth Circuit.
Argued November 10, 1970.
Decided November 12, 1970.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro; Edwin M. Stanley, Chief Judge.
John Randolph Ingram, Asheboro, N. C., for appellant.
J. Howard Coble, Asst. U. S. Atty. (William L. Osteen, U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, WINTER, Circuit Judge, and THOMSEN, District Judge.
PER CURIAM:


1
In this appeal from the district judge's review and affirmance of the Secretary's decision denying Social Security benefits, we affirm on the memorandum opinion of the district judge. A motion filed in this case alleging additional evidence is not, in our view, sufficient to warrant reopening the case.


2
Affirmed.